Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-19 are pending in the current application.
2.	This application is a 371 of PCT/EP2019/077307 10/09/2019 and claims priority to EUROPEAN PATENT OFFICE (EPO) 18199890.7 10/11/2018.
Response to Amendments
3.	The rejection of claims 1-3, 5-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), is withdrawn based upon the amendments.  The objection to claim 4 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the requisite limitations of the base claim and any intervening claim.
Claims 1-14 are allowable. Claims 15-18, previously withdrawn from consideration as a result of a restriction requirement are now rejoined.  They technically do not require all the limitations of an allowable claim and rejoinder is not automatic, however they have been amended to comport with the process steps examined and were searched concomitantly with the method of making such that any reaction in claim 1 would have required the organozinc reagents of claim 15-18 (IVa and IVb) which were not found in the prior art. The restriction requirement between  inventions I-III, as set forth in the Office action mailed on January 19, 2022, is hereby withdrawn and claims 15-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625